     Case: 1:19-cv-01759 Document #: 10 Filed: 05/10/19 Page 1 of 1 PageID #:43

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

N. F., as Parent and Next Friend of M.F, a Minor
                                                    Plaintiff,
v.                                                                      Case No.:
                                                                        1:19−cv−01759
                                                                        Honorable Charles
                                                                        P. Kocoras
Board Of Education Of The City Of Chicago, et al.
                                                    Defendant.



                    ORDER REFERRING A CIVIL CASE TO THE
                      DESIGNATED MAGISTRATE JUDGE



       Pursuant to Local Rule 72.1, this case is hereby referred to the calendar of
Honorable Mary M. Rowland for the purpose of holding proceedings related to: settlement
conference.(vcf, )Mailed notice.




Dated: May 10, 2019
                                                                      /s/ Charles P. Kocoras
                                                                 United States District Judge
